Exhibit 99.1 PRESS RELEASE 6D Global Technologies, Inc. Announces Record 2014 Financial Results New York, NY – March 30, 2015 – 6D Global Technologies, Inc. (NASDAQ: SIXD), a premier digital business solutions company, announced its audited financial results for the fiscal year ended December 31, 2014. · Revenue of $11.8 million, an increase of approximately 22% compared to 2013 · Record gross profit of $4.4 million, an increase of approximately 40% compared to 2013 · Record gross margin of 37%, an improvement of approximately 500 basis point in comparison to 2013 · Net income of approximately $471,000 (after one time charges), an increase ofapproximately $1.3 million compared to 2013 · Completed two strategic acquisitions in Q1 2015, immediately accretive to revenue and earnings for 2015 and beyond · Anticipate adding Fortune 1000 customers that will result in net new revenue growth in 2015 Financial Highlights: Record 2014 Revenue: The Company reported revenue of $11.8 million, reflecting a year over year increase of approximately 22% from $9.6 million in 2013. The increase in revenue was primarily due to an increase in the number of professional service projects and digital technology related contracts the Company secured and delivered with current customers, as well as with newly added customers. The Company continues to expand its services offerings, as well as its sales and marketing efforts, in order to obtain new business. Increased 2014 Gross Margin: Gross margin increased to 37% versus 32% in 2013, due primarily to a shift in product mix to professional services and project-based work in digital markets that realize higher gross margins, versus staffing solutions and services in other markets. Record 2014 Net Income: Net income for the year increased approximately $1.3 million to approximately $471,000 after one time charges associated to the Company’s efforts to be a publically traded company listed on NASDAQ. This increase was attributable to sales growth and increased margin, predominately within the Company’s Content Management Systems (“CMS”) services segment, part of the Company’s digital solutions offerings. Management Comments and Outlook: Tejune Kang, Chairman and CEO commented, “This is the first annual report of 6D Global’s financial results since our common stock began trading on the NASDAQ Stock Market in December 2014. We are pleased with our performance in 2014 as we expanded our offerings into new markets and pursued new strategic business partnerships. I believe 6D Global is in a strong position to significantly expand our customer base by leveraging our track record of successful engagements to acquire new customers and win repeat projects. We also intend to expand our offerings through further acquisitions, with new digital services and software products.During the first quarter of 2015, we completed two strategic digital business acquisitions, Storycode and SwellPath LLC., both of which are highly synergistic to the Company’s current business model and will be immediately accretive to our revenue and earnings for 2015 and beyond. We anticipate continued growth in our business and delivering value for our shareholders.” Safe Harbor Statement This press release contains "forward-looking statements" within the meaning of the safe harbor provisions of the U.S. Private Securities Litigation Reform Act of 1995, including, but not limited to, statements with respect to the Company’s future growth opportunities and strategic plan. Forward-looking statements are neither historical facts nor assurances of future performance. Instead, they are based only on our current beliefs, expectations and assumptions regarding the future of our business, future plans and strategies, projections, anticipated events and trends, the economy, and other future conditions. Because forward-looking statements relate to the future, they are subject to inherent uncertainties, risks and changes in circumstances that are difficult to predict and many of which are outside of our control. Our actual results and financial condition may differ materially from those indicated in the forward-looking statements. Therefore, you should not rely on any of these forward-looking statements. Important factors that could cause our actual results and financial condition to differ materially from those indicated in the forward-looking statements include, among others, those items listed under the “Risk Factors” caption in the Company’s public reports filed with the SEC, including the Company’s Form 10-K for the fiscal year ended December 31, 2014. Any forward-looking statement made by us in this press release is based only on information currently available to us and speaks only as of the date on which it is made. We undertake no obligation to publicly update any forward-looking statement, whether written or oral, that may be made from time to time, whether as a result of new information, future developments or otherwise. ## About 6D Global Technologies, Inc. 6D Global Technologies, Inc.(NASDAQ: SIXD) is a premier digital business solutions company serving the digital marketing and technology needs of enterprise-class organizations worldwide. 6D Global Technologies offers a full suite of services and solutions to help large organizations optimize digital business channels and create better experiences for their customers, resulting in increased revenue growth and market share. 6D Global Technologies’ services include web content management, web analytics, marketing automation, mobile applications, business intelligence, marketing cloud, and IT infrastructure staffing solutions. For more information, visit www.6DGlobal.com. Corporate Contact: Hilary Smith Director of Marketing and Corporate Communications 6D Global Technologies, Inc. info@6DGlobal.com Phone: 303-513-1776 6D GLOBAL TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the Years Ended December 31, December 31, Revenues $ $ Cost of revenues Gross margin Operating Expenses Selling general and administrative Operating expenses Income (loss) from operations ) Other income (expense) Interest expense, net ) ) Loss on debt extinguishment ) - Realized gain on sale of marketable securities - Other Income 22 Other expense, net ) ) Income (loss) before income taxes benefit ) Income tax benefit ) - Net income (loss) $ $ ) Net income (loss) per common share - basic $ $ ) Weighted average common shares - basic Net income (loss) per common share - diluted $ $ ) Weighted average common shares - diluted 6D GLOBAL TECHNOLOGIES, INC. CONSOLIDATED BALANCE SHEETS December 31, December 31, Assets Current Assets Cash $ $ Accounts receivable Unbilled revenues Deferred tax assets - Prepaid expenses and other current assets Total Current Assets Property and Equipment, net Other Assets Restricted cash Security deposits Due from related party - Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity(Deficit) Current Liabilities Accounts payable and accrued liabilities $ $ Due to factor Current maturities of capital lease liability Deferred revenue - Current maturities of notes payable Total Current Liabilities Long-Term Liabilities Capital lease liability, net of current maturities Notes payable, net of current maturities Security deposit payable - Deferred rent Total Long-Term Liabilities Total Liabilities $ $ Commitment and Contingencies Stockholders' Equity (Deficit) Preferred stock, par value $0.00001; 10,000,000 shares authorized; 0 shares issued and outstanding - - Common stock, par value $0.00001; 150,000,000 shares authorized as of December 31, 2014; 77,575,617 and 38,215,054 shares issued and outstanding as of December 31, 2014 and December 31, 2013, respectively Additional paid-in capital Accumulated deficit (571,756 ) (539,950 ) Total Stockholders' Equity (Deficit) (536,950 ) Total Liabilities and Stockholders’ Equity (Deficit) $ $ 6D GLOBAL TECHNOLOGIES, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the Years Ended December 31, December 31, Cash Flows From Operating Activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to net cash provided by (used in) operating activities: Depreciation and amortization Amortization of debt issuance costs - Realized gain on sale of marketable securities - ) Loss on debt extinguishment - Deferred Tax Benefit ) - Changes in operating assets and liabilities: Deferred Revenue - Deferred Rent ) Restricted Cash ) ) Accounts receivable ) ) Unbilled revenues ) Prepaid expenses and other current assets ) Security deposits ) Security deposit payable - Accounts payable and accrued liabilities Net Cash Provided by (Used in) Operating Activities ) Cash Flows From Investing Activities: Purchase of property & equipment ) - Proceeds from sale of marketable securities - Loans to related parties ) ) Net Cash Used in Investing Activities ) ) Cash Flows From Financing Activities: Gross proceeds from line of credit - Repayments of line of credit - ) Gross proceeds from factor borrowing Repayments of factor borrowing ) ) Distribution to stockholders ) ) Repayment of capital lease obligations ) ) Proceeds from issuance of notes payable Repayment of notes payable ) ) Proceeds from private placements, net of issuance costs - Net Cash Provided by Financing Activities Net change in cash ) Cash, beginning of period Cash, end of period $ $
